Opinion filed March 5, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-07-00215-CV
                                          __________

                             MARY LOU WILCOX, Appellant

                                                  V.

                       HOWARD D. WILCOX ET AL, Appellees


                            On Appeal from the 172nd District Court

                                      Jefferson County, Texas

                                Trial Court Cause No. D-171,492


                             MEMORANDUM OPINION
       Mary Lou Wilcox has filed in this court a motion to dismiss her appeal. Appellant states that
the parties have agreed to settle their differences and that, therefore, her appeal is moot. The motion
is granted, and the appeal is dismissed.


                                                               PER CURIAM
March 5, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.